Title: To James Madison from William Jarvis, 29 October 1805 (Abstract)
From: Jarvis, William
To: Madison, James


          § From William Jarvis. 29 October 1805, Lisbon. “A British frigate sent to England with despatches, in passing this port last Evening, communicated the following information to the British Minister; that the french & Spanish fleet to the number of 33 sail of the line, put to sea from Cadiz for the purpose of engaging the British Blockading Squadron consisting of 27 sail of the line. The Battle took place the 21st. Inst 7 leagues S.S.E. of Cadiz, which was very severe and terminated in favour of the British, who captured 18 French & Spanish Men of War, sunk one & another was blown up. The other 13 got into Cadiz. In the course of two days two of the captured Ships sunk. Among the captured was the French Admirals ship with Admiral Villeneuve on board. Three of the English fleet were dismasted & most of them much shattered. Lord Nelson was Killed in the Engagement.”
        